DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 21, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 & 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eells et al. (US 2012/0245487) (“Eells” hereinafter).
In regards to claim 1, Eells discloses a tissue biopsy system, comprising: 
an elongate guide member 22 including a proximal end portion 35 and a distal end portion 36 and defining a longitudinal axis, the distal end portion 36 having a distal tip extending distally therefrom, the distal tip having a helical configuration (i.e., due to helical slit 40) and configured to pierce tissue during a rotation of the elongate guide member 22 about the longitudinal axis (see at least figs. 1 & 2A-B and 0032-0035); and

    PNG
    media_image1.png
    473
    337
    media_image1.png
    Greyscale
 
a biopsy needle 24 having a distal tip configured to pierce and capture a sample of tissue, wherein the distal tip of the elongate guide member is configured to guide the distal tip of the biopsy needle toward the sample of the tissue (see at least figs. 1, 3A-B & 4-6 and par 0036-0040).  
In regards to claim 2, Eells discloses the tissue biopsy system according to claim 1, wherein the distal tip of the elongate guide member 22 defines a channel 34 (see at least figs. 2A-B and par 0033).  
In regards to claim 3, Eells discloses the tissue biopsy system according to claim 2, wherein the distal tip of the biopsy needle is configured to pass through the channel 34 defined by the distal tip of the elongate guide member 22 to pierce and capture the sample S of the tissue T (see at least figs. 4-6 and par 0051-0054).  
In regards to claim 4, Eells discloses the tissue biopsy system according to claim 2, wherein the channel 34 of the distal tip of the elongate guide member 22 has a 
In regards to claim 5, Eells discloses the tissue biopsy system according to claim 1, wherein the elongate guide member 22 has a hollow shaft, the distal tip of the elongate guide member 22 extending distally from the hollow shaft (see at least figs. 2A-B and par 0033).  
In regards to claim 6, Eells discloses the tissue biopsy system according to claim 5, wherein the biopsy needle 24 has an elongate body portion configured to pass through the hollow shaft, the distal tip of the biopsy needle 24 extending distally from the elongate body portion (see at least fig. 1 and par 0036-0037).  
 In regards to claim 9, Eells discloses an elongate guide member 22, comprising: 
a shaft having a proximal end portion and a distal end portion, the shaft defining a longitudinal axis; 
a handle portion 26 coupled to the proximal end portion; and 
a distal tip extending distally from the distal end portion, wherein the distal tip has a helical configuration (i.e., due to the helical slit 40) and is configured to pierce tissue during a rotation of the shaft about the longitudinal axis (see at least figs. 1 & 2A-B and 0032-0035).  
In regards to claim 10, Eells discloses the elongate guide member according to claim 9, wherein the distal tip defines a longitudinally-extending channel 34 (see at least figs. 2A-B).  
claim 11, Eells discloses the elongate guide member according to claim 10, wherein the shaft defines a longitudinally-extending channel coextensive with the channel of the distal tip (see at least figs. 2A-B).  
In regards to claim 12, Eells discloses the elongate guide member according to claim 9, wherein the distal tip has a further-most end 38 that is tapered for piercing tissue (see at least figs. 2A-B and par 0034). 
Claim(s) 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Costello et al. (US 2015/0141869) (“Costello” hereinafter).
 In regards to claim 9, Costello discloses an elongate guide member 130, comprising: 
a shaft 130 having a proximal end portion and a distal end portion 132, the shaft 130 defining a longitudinal axis; 
a handle portion 120 coupled to the proximal end portion; and 
a distal tip 142 extending distally from the distal end portion 132, wherein the distal tip 142 has a helical configuration and is configured to pierce tissue during a rotation of the shaft about the longitudinal axis (see at least figs. 2-3 & 4A and par 0048-0050).  
In regards to claim 10, Costello discloses the elongate guide member 130 according to claim 9, wherein the distal tip 142 defines a longitudinally-extending channel 143 (see figs. 2-3).  
In regards to claim 11, Costello discloses the elongate guide member 130 according to claim 10, wherein the shaft 130 defines a longitudinally-extending channel coextensive with the channel of the distal tip 142 (see at least figs. 2-3 & 4A).  
claim 12, Costello discloses the elongate guide member 130 according to claim 9, wherein the distal tip 142 has a further-most end that is tapered for piercing tissue (see at least figs. 2-3). 
Claim(s) 1 & 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janssens (US 2003/0114773).
In regards to claim 1, Janssens discloses a tissue biopsy system, comprising: 
an elongate guide member 3 including a proximal end portion and a distal end portion and defining a longitudinal axis, the distal end portion having a distal tip 2 extending distally therefrom, the distal tip 2 having a helical configuration and configured to pierce tissue during a rotation of the elongate guide member about the longitudinal axis; and 
a biopsy needle 4 having a distal tip 9 configured to pierce and capture a sample of tissue, wherein the distal tip 2 of the elongate guide member 3 is configured to guide the distal tip 9 of the biopsy needle 4 toward the sample of the tissue (see at least figs. 1-3, 6, 13-19, 25-26 & 28-32 and par 0040-0078 & 0087).  
In regards to claim 7, Janssens discloses the tissue biopsy system according to claim 1, wherein the biopsy needle 4 defines a longitudinally-extending passageway, the distal tip 2 of the elongate guide member 3 configured for receipt in the passageway (see at least figs. 1-3).  
In regards to claim 8, Janssens discloses the tissue biopsy system according to claim 7, wherein the biopsy needle 4 is configured to slide distally relative to and over the distal tip 2 of the elongate guide member 3 while the distal tip 2 of the elongate guide member 3 is disposed in the passageway (see at least figs. 30-31).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 & 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janssens (US 2003/0114773).
In regards to claim 13, Janssens discloses a method of performing a needle biopsy of tissue, comprising: 
positioning a distal tip 2 of an elongate guide member 3 relative to tissue, the distal tip 2 having a helical configuration (see at least fig. 29); 
rotating the elongate guide member 3, thereby fixing the distal tip 2 of the elongate guide member 3 in the tissue (see at least fig. 30 and par 0087-0088); and  
10guiding a distal tip 9 of a biopsy needle 4 along the elongate guide member 3 and into the tissue to take a sample of the tissue (see figs. 31-32 and par 0089).  
Janssens discloses a method of performing a needle biopsy, as described above, that fails to explicitly teach a method of performing a needle biopsy of uterine tissue. However, since Janssens discloses a method for use with an elongated catheter (see at least fig. 6 and par 0059-0060), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Janssens for performing a needle biopsy of uterine tissue as claimed in order to take 
In regards to claim 15, Janssens discloses the method according to claim 13, wherein guiding the distal tip 9 of the biopsy needle 4 includes distally sliding the distal tip 9 of the biopsy needle 4 over the distal tip 2 of the elongate guide member 3 (see at least figs. 29-30).  
In regards to claim 16, Janssens discloses the method according to claim 15, wherein the biopsy needle 4 defines a longitudinally- extending passageway, the distal tip 2 of the elongate guide member 3 disposed in the passageway while the distal tip 9 of the biopsy needle 4 distally slides over the distal tip 2 of the elongate guide member 3 (see at least figs. 29-30).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janssens (‘773) in view of Eells (US 2012/0245487).
Janssens discloses the method according to claim 13, wherein guiding the distal tip of the biopsy needle includes moving the distal tip of the biopsy needle through a channel defined by the distal tip of the elongate guide member.  
However, Eells teaches that it is known to provide a method wherein guiding the distal tip 52 of the biopsy needle 24 includes moving the distal tip 52 of the biopsy needle 24 through a channel 34 defined by the distal tip of the elongate guide member 22 (see at least figs. 1 & 4-7, 8A-B, 9A-B & 10A-B and par 0032-0040).
Therefore, since Janssens discloses a method wherein a needle 31 can be inserted into the channel of the elongated member 3 (see at least fig. 29 and par 0059), it would have been obvious to one of ordinary skill in the art at the time Applicant’s . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0135794 to Goldenberg et al. discloses a biopsy needle.
US 2015/0141868 to Clark et al. discloses needle biopsy systems and methods.
US 6,083,237 to Huitema et al. discloses a biopsy instrument with tissue penetrating spiral. 
US 2009/0018468 to Janssens discloses a medical tool arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791